Citation Nr: 1746851	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958, November 1960 to December 1967, and November 1990 to March 1991.  He served in both the Navy and Air Force.  Additionally, he served on periods of active duty for training (ADT) and inactive duty for training (IADT) with the Air Force Reserve. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appeal is currently with the RO in Winston-Salem, North Carolina. 

The Veteran requested Board hearings in April 2013 and August 2013.  However, he and his representative waived any unfulfilled hearing requests in January 2015 correspondence.  Accordingly, his hearing request has been withdrawn. 

In November 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August and September 2017 statements, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for a right leg disability, entitlement to service connection for a left leg disability, and entitlement to service connection for a back disability.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for a right leg disability, entitlement to service connection for a left leg disability, and entitlement to service connection for a back disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)). 

In August and September 2017 statements, received prior to promulgation of a decision in the appeal, the Veteran indicated his desire to withdraw his appeal for all of the issues on appeal.  Specifically, the letters stated that the Veteran wished to withdraw the claims for entitlement to service connection for a right leg disability, entitlement to service connection for a left leg disability, and entitlement to service connection for a back disability, and that he was "satisfied with the assignment of a total rating since November 21, 2008 and should have no remaining claims open before VA."  See August 19, 2017 and September 11, 2017 statements from the Veteran and his attorney, respectively.

As the Veteran has withdrawn the appeal as to the issues of entitlement service connection for a right leg disability, entitlement to service connection for a left leg disability, and entitlement to service connection for a back disability, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to these claims, and they are dismissed without prejudice.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The claim for entitlement to service connection for a right leg disability is dismissed.

The claim for entitlement to service connection for a left leg disability is dismissed.

The claim for entitlement to service connection for a back disability is dismissed.



____________________________________________
BARBAR B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


